Exhibit 10.7

 

April 29, 2003

 

Oliver D. Kingsley, Jr.

618 Fox Glen Drive

St. Charles, Illinois 60174

 

Dear Oliver:

 

I am pleased to confirm our mutual understanding concerning your continued
employment with Exelon Corporation.

 

You have agreed to accept the position of President and Chief Operating Officer
of Exelon, in lieu of your current position as Senior Executive Vice President
of Exelon, effective May 5, 2003. You will continue in your current position as
President and Chief Executive Officer of Exelon Generation Company, LLC
(“Genco”).

 

Your employment agreement dated as of September 5, 2002 will remain in full
force and effect, with the changes noted below. As you discussed with S. Gary
Snodgrass, you will continue to be entitled to your enhanced SERP benefits,
retiree medical coverage and the provision for your daughter’s medical coverage
on your retirement, as well as all the other benefits under the employment
agreement, with the changes noted below.

 

  1. Your base salary will be increased to $850,000 per year, effective May 5,
2003, and will remain in effect for the term of your employment.

 

  2. Your target annual incentive will be increased to 100% of your base salary,
effective May 5, 2003, and will remain in effect for the term of your
employment.

 

  3. You will be eligible for stock options and performance share awards as
determined by the Compensation Committee of Exelon’ s Board of Directors, taking
into account your new position. Subject to the Committee’s approval, your target
stock option grant for 2004 will be 70,000 shares. Effective May 5, 2003, your
target performance shares will be 20,000 shares, and the amount of your actual
award for 2003 will be pro-rated to reflect this change.

 

  4. You will retire from all your positions with Exelon and its affiliates
effective on the earlier of your death, resignation, removal or the date your
term as President and Chief Operating Officer of Exelon ends, as determined by
resolution of the Exelon Board of Directors. Thus, your employment period under
your employment agreement will expire as of such date, and the provisions
applicable to your retirement will take effect (except

 



--------------------------------------------------------------------------------

Oliver D. Kingsley, Jr.

April 29, 2003

Page 2

 

       as modified below). Both you and we waive any requirement of giving
further notice of the expiration of your employment period. If you resign for
any reason prior to such date, your resignation will be treated as a retirement
for all purposes under your employment agreement.

 

  5. Your special restricted stock award (35,000 shares) will fully vest upon
your retirement.

 

  6. An essential aspect of this arrangement will be your participation in, and
cooperation with, Exelon’s orderly transition of your duties to your successor.
Although we currently anticipate you will continue in your new position with
Exelon until your retirement, it is possible that your successor could be
appointed and assume some or all of your duties sooner. If such a transition
occurs prior to the date your term as President and Chief Operating Officer of
Exelon ends, as determined by resolution of the Exelon Board of Directors, you
will continue to receive your base salary and participate in all benefit and
incentive programs through such date, your special restricted stock award will
fully vest on the day following such date, and your termination of employment
will be treated as a retirement for all other purposes under your employment
agreement.

 

Your acceptance of this new position, and the other matters discussed in this
letter, are subject to the approval of the Exelon Board of Directors at its
April 28, 2003 meeting. Upon approval, this letter will supersede any contrary
provision of your employment agreement.

 

Please confirm your acceptance of this arrangement by signing this letter in the
space provided below and returning this letter to me by Tuesday, April 29, 2003.

 

Very truly yours,

 

John W. Rowe

Chairman and Chief Executive Officer

 

AGREED AND ACCEPTED BY:   

--------------------------------------------------------------------------------

Oliver D. Kingsley, Jr.